Per Curiam. The appellant, W. L. Baugh, was, in 1892, treasurer of Prairie county, and claims that the county is due him the sum of $9.06 for commissions on moneys collected and turned over by him in that year. The county pleaded the statute of limitations of three years, which was sustained by both the county and circuit courts. It is admitted that over three years had elapsed between the time the right of action accrued and the bringing of this action, and we are of opinion that the ruling of the circuit court was correct. Although the statute defines the amount of fees and commissions to which appellant was entitled for such services, still, after the performance of the service, the amount due him from the county was only an ordinary debt. It was a liability not in writing, within the meaning of the statute, and barred after the lapse of three years. Judgment affirmed.'